 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JARROD GORDON,                                    No. 1:18-cv-01223-DAD-SAB (PC)

12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
14    SHELIA MARQUEZ, et al.,                           CERTAIN CLAIMS, AND REFERRING
                                                        MATTER BACK TO MAGISTRATE JUDGE
15                       Defendants.                    FOR INITIATION OF SERVICE OF
                                                        PROCESS
16
                                                        (Doc. No. 11)
17

18           Plaintiff Jarrod Gordon is proceeding pro se and in forma pauperis in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On October 4, 2018, the assigned magistrate judge screened plaintiff’s complaint and

22   found that plaintiff stated a cognizable claim against defendants Marquez, Gipson, Yang, and

23   Westcare for denial of free exercise of religion and equal protection, and a cognizable claim

24   against defendant Marquez for retaliation. (Doc. No. 8.) The magistrate judge found that

25   plaintiff did not state any other cognizable claims for relief. (Id.) The magistrate judge granted

26   plaintiff leave to amend the complaint or notify the court in writing of his intent to proceed only

27   on the claims found cognizable. (Id.)

28   /////
                                                        1
 1          On October 17 and 18, 2018, plaintiff notified the court of his intent to proceed only on

 2   the claims found to be cognizable in the screening order. (Doc. Nos. 9, 10.) As a result, on

 3   October 19, 2018, the magistrate judge issued findings and recommendations recommending that

 4   this action proceed on the claims outlined above, and that all other claims be dismissed from the

 5   action. (Doc. No. 11.) The findings and recommendations were served on plaintiff and contained

 6   notice that any objections thereto were to be filed within fourteen days. (Id.) Plaintiff did not file

 7   objections and time period for doing so has expired.

 8          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 9   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

10   court finds the findings and recommendations to be supported by the record and proper analysis.

11          Accordingly:

12               1. The finding and recommendations issued on October 19, 2018 (Doc. No. 11) are

13                  adopted in full;

14               2. This action shall proceed against defendants Marquez, Gipson, Yang, and

15                  Westcare for denial of free exercise of religion and equal protection, and against

16                  defendant Marquez for retaliation;

17               3. All other claims are dismissed from this action for failure to state a cognizable

18                  claim for relief; and

19               4. The matter is referred back to the magistrate judge for initiation of service of

20                  process.
21   IT IS SO ORDERED.
22
        Dated:     December 20, 2018
23                                                       UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                         2
